Citation Nr: 1640827	
Decision Date: 10/18/16    Archive Date: 11/08/16

DOCKET NO.  13-24 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to surviving spouse status, for eligibility to death benefits.


ATTORNEY FOR THE BOARD

A. Lindio, Counsel









INTRODUCTION

The appellant is claiming that she is the surviving spouse of a Veteran who had active service from August 1951 to September 1955 and from October 1955 to October 1971.  The Veteran died in March 2010.  

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2011 decision, in which the RO determined that the appellant was not recognized as the Veteran's surviving spouse for any benefits administered by VA.  


FINDINGS OF FACT

1.  The Veteran died in March 2010.  

2.  At the time of his death, the Veteran and his spouse had not cohabitated since 2008.

3.  The separation of the Veteran and the appellant was not by mutual consent and the parties did not live apart for reasons of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran.


CONCLUSION OF LAW

The appellant did not continuously cohabitate with the Veteran for over a year prior to his death; surviving spouse status is not recognized.  38 U.S.C.A. §§ 101(3), 1541, 5107, 5121 (West 2014); 38 C.F.R. §§ 3.50, 3.52, 3.53 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations
 
As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  With respect to the claim for entitlement to surviving spouse status, a June 2010 letter notified the appellant that proof was necessary to show that she continued to cohabitate with the Veteran at the time of death, as well as, the information necessary to support the claim, including how to support her claim despite no cohabitation.  The Board finds that VA has satisfied its duty to notify under the VCAA. 

Relevant to the duty to assist, the Veteran's claims file includes evidence relevant to determining whether he and the appellant were cohabitating at the time of his death.  Therefore, the Board finds that VA has met its duty to assist in obtaining relevant records.

In July 2016, the RO scheduled the appellant for her requested Board hearing.  The U.S. Postal Service returned that notification to VA as undeliverable as addressed and unable to forward.  The appellant has not provided a new address to VA or informed VA of a change of address.  As such, the Board finds that the RO adequately attempted to provide the appellant with the requested hearing.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify in accordance with the VCAA would serve no useful purpose.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of the claim.


II. Surviving Spouse Status

The appellant seeks recognition as his surviving spouse, in order to be eligible for death benefits.    
 
A surviving spouse of a veteran may be eligible for DIC benefits, death pension, and/or accrued benefits, depending on whether the specific requirements for entitlement to such benefits are met.  However, the initial requirement for eligibility is that the appellant is a "surviving spouse".  38 C.F.R. § 3.54(a) and (c); 38 U.S.C.A. § 5121(a); 38 C.F.R. § 3.1000. 

For the purpose of administering veterans' benefits, the term "surviving spouse" of a veteran means a person who was the spouse of the veteran at the time of the veteran's death, and who lived with the veteran continuously from the date of marriage to the date of the veteran's death, except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse; and who has not remarried or (in cases not involving remarriage) has not since the death of the veteran, and after September 19, 1962, lived with another person and held himself or herself out openly to the public to be the spouse of such other person. 38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

Furthermore, under 38 C.F.R. §3.53, the requirement that there must be continuous cohabitation from the date of marriage to the date of death of the veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of or procured by the veteran without the fault of the surviving spouse. Temporary separations which ordinarily occur including those caused for the time being through fault of either party will not break the continuity of the cohabitation. Additionally, the statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information. If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business or any other reason which did not show an intent on the part of the surviving spouse to desert the veteran, the continuity of the cohabitation will not be considered as having been broken.

The fact that the appellant was married to the Veteran at one time is not clear in the record.  The Veteran does not appear to have identified the appellant as his spouse to VA.  However, his March 2010 death certificate identified the appellant as the Veteran's spouse at the time of his death.  As such, the Board will consider the appellant's claim as if she were married to the Veteran at the time of his death.  

The question before the Board is if there is evidence supportive of a marriage with continuous cohabitation following the October 2008 physical separation of the appellant and the Veteran (reported and uncontested by the appellant) until his death in March 2010.  (March 2010 death certificate).  

Per her June 2010 statement, the record shows that the Veteran and the appellant initially stopped cohabitating for her to receive cancer treatment.  A few months later, she returned to living with the Veteran.  However, she again stopped cohabitating with him again, reportedly due to her difficulty with living with the Veteran and his need to care for his mother with Alzheimer's disease.  Although the Veteran had investigated putting his mother in a nursing home, he had failed to do so.  In October 2008, she moved in with her daughter to help her daughter care for her family and to improve her own health.  She reported "I was not walking away from the marriage at this time, I was saving myself."  After several months living with her daughter, the appellant filed for a divorce in February 2009, but did not sign a legal separation document.  In May 2009, she collected her belongings and subsequently did not communicate to the Veteran for three or four months.

She indicated that she and the Veteran intended to live together again, and were in the process of trying to resolve their issues.  In February 2010, a few weeks prior to the Veteran's death, she accidentally bumped into him and that he had told her of he was making plans to put his mother in a nursing home.  She reported "[h]e asked me could we talk, I told him we could talk when his mother is no longer living there."

Despite the appellant's claim that cohabitation should be deemed to be unbroken, in the face of her physical separation from the Veteran for over a year prior to his death, the Board finds that the most probative evidence of record does not support the appellant's contentions.  

There is no allegation of cohabitation between the appellant and the Veteran for over a year prior to his death.  Rather, the appellant appears to claim that the separation was by mutual consent and for the purposes of convenience and health, without the intent to desert the Veteran.  She noted that the Veteran had given her money during her separation.  As such, she contends that the continuity of cohabitation should be considered to have been unbroken.

The record shows, however, that the appellant did in fact file for divorce from the Veteran, indicating an intent to desert the Veteran.  Similarly, her removal of all her belongings from the Veteran's home, filing for divorce, and refusal to communicate with the Veteran prior to his death (except for one accidental meeting in the grocery store) indicate an intent to desert the Veteran.  The record further shows that the separation was not by mutual consent, shown by her report that when the Veteran asked her if they could talk, upon their accidental meeting at the grocery store, she refused to speak to him.  

The appellant appears to imply that the Veteran was in the process of putting his mother in a nursing home, and thus attempting to resolve their separation, prior to his death.  However, at the same time, the appellant reported that she had actually gone through a period of three to four months without communicating with the Veteran, indicating that no action towards reconciliation was being taken at that time.  Furthermore, she only spoke to the Veteran prior to his death due to an accidental meeting.  Even then, she refused to even speak to the Veteran until his mother was in a nursing home, indicating that she did not fully believe that the Veteran was really trying to reconcile with her.  She had also previously reported that prior to her moving out of the Veteran's home, the Veteran had indicated an intent to put his mother in a nursing home, but never followed through with such an action.  

The evidence does not support a finding of continuous cohabitation for purposes of establishing the claimant as the surviving spouse of the Veteran for purposes of VA benefits.  The evidence also does not support finding that the separation was due to the misconduct of, or procured by, the Veteran without the fault of the spouse.  As documented above, the appellant contends that the separation was due to the effects of living with the Veteran's mother had on her well-being.  However, the record also shows that the appellant filed for divorce and moved all her belongings out of the Veteran's home, indicating an intent to separate on her part.  She also refused to speak to the Veteran to attempt to reconcile prior to his death.  As such, she had some fault in their separation.  

In summary, although the Veteran may have been legally married to the appellant at the time of his death, he and the appellant had not continuously cohabitated for over a year prior to his death and such separation was not solely the fault of the Veteran.  The separation also does not appear to have been by mutual consent and the record shows that the appellant had an intent to desert the Veteran.  The appellant's claim for surviving spouse status, for eligibility to death benefits, is denied.





	(CONTINUED ON NEXT PAGE)


ORDER

The claim of entitlement to surviving spouse status, for eligibility to death benefits, is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


